UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
DR. MICHAEL C. GRAYSON,
                                                                    NOT FOR PUBLICATION
                                    Plaintiff,
                                                                    MEMORANDUM & ORDER
                           v.
                                                                    18-CV-6977 (MKB)

EQUIFAX CREDIT INFORMATION SERVICES,
and EQUIFAX INFORMATION SERVICES LLC,

                                    Defendants.
---------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         Plaintiff Dr. Michael C. Grayson, proceeding pro se, filed the above-captioned action on

December 4, 2018, against Defendants Equifax Credit Information Services and Equifax

Information Services LLC. (Compl., Docket Entry No. 1.) On April 23, 2019, Plaintiff filed an

application for a temporary restraining order (“TRO”) and a preliminary injunction (“PI”). (Pl.

App. for TRO and PI, Docket Entry No. 15.) For the reasons set forth below, the Court denies

the application.

   I.    Background

         Plaintiff seeks a TRO and a PI enjoining Defendants from “false credit reporting, creditor

harassment, false communication with other credit bureaus, supplying false information to

potenti[al] creditors, blocking access to proper medical treatment, [and] credit score

suppression.” (Id. at 1.) In addition, Plaintiff is “requesting that the Defendant[s] be ordered to

follow the law and report [his] credit accurately so that [he] can get proper medical treatment and

save [his] leg and [his] life.” (Id.) Plaintiff attaches a printed image to his application, but it is

not clear what the image depicts. (Id. at 3.) Plaintiff also attaches a letter from Monox Billing
Service addressed to Plaintiff that reads, “Dear Patient, Please note that Dr. Lemoine does not

participate with New York Medi-Cal. Therefore[,] the balance amount is now your

responsibility. . . . The Doctor has agreed to give you a 30% discount on the bill.” (Id. at 4.)

  II. Discussion

        A TRO and a PI are extraordinary remedies that will not be granted lightly. See Borey v.

Nat. Union Fire Ins. Co., 934 F.2d 30, 33 (2d Cir. 1991). To obtain either, a plaintiff must show

“a likelihood of success on the merits, a likelihood of irreparable harm in the absence of

preliminary relief, that the balance of equities tips in [the plaintiff’s] favor, and that an injunction

is in the public interest.” See Am. Civil Liberties Union v. Clapper, 804 F.3d 617, 622 (2d Cir.

2015) (citing Winter v. NRDC, 555 U.S. 7, 20 (2008)). A plaintiff may also obtain a TRO or a PI

by showing, in the alternative, “irreparable harm and either a likelihood of success on the merits

or ‘sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly toward [the plaintiffs].’” Am. Civil Liberties Union v.

Clapper, 785 F.3d 787, 825 (2d Cir. 2015) (quoting Christian Louboutin S.A. v. Yves Saint

Laurent Am. Holdings, Inc., 696 F.3d 206, 215 (2d Cir. 2012)).

        Plaintiff’s application fails to state any facts from which the Court could conclude that a

TRO or PI is appropriate. Plaintiff has not shown a likelihood of success on the merits, a

likelihood of irreparable harm, that the balance of equities tip in his favor, or that an injunction is

in the public interest. See Clapper, 804 F.3d at 622. Plaintiff also has not shown or argued that

there are “sufficiently serious questions going to the merits to make them fair ground for

litigation and a balance of hardships tipping decidedly towards” him. Clapper, 785 F.3d at 825.




                                                   2
 III. Conclusion

      Accordingly, the Court denies Plaintiff’s application for a TRO and a PI.

Dated: April 24, 2019
       Brooklyn, New York

                                                   SO ORDERED:


                                                        s/ MKB
                                                   MARGO K. BRODIE
                                                   United States District Judge




                                              3
